Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 06, 2019. Claims 1-13 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 12, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11, 12, 13 recites the limitation “least one of the following routes".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schunder US2012/0004841 (“Schunder”).

Regarding claim(s) 1, 11, 12, 13. Schunder discloses a route search system including a route search apparatus configured to communicate with a mobile terminal (abstract), the route search apparatus comprising: 
a communication unit configured to receive, from the mobile terminal, a search request including identification information of a user (fig. 3, fig. 4, 200), and 
transmit a search result corresponding to the search request to the mobile terminal of the user; and 
a control unit configured to execute a search process for a multimodal route that includes at least one of the following routes, in accordance with the received search request, and cause the communication unit to transmit the multimodal route as a search result (fig. 3, fig. 4, 206-214)
wherein the control unit causes a passage schedule of the at least one route and identification information of traveling means used for traveling along the at least one route to be included in a data (fig. 3 fig. 4, 216). 
Pedestrian route: a route in which the user travels on foot Non-public route: a route in which the user travels by using a non-public vehicle Public route: a route in which the user travels by using public transportation (para. 50-para. 52, a route to a destination requires that a user travel by car, bus, train, and foot.)

Regarding claim(s) 2. Schunder discloses wherein the mobile terminal monitors whether or not the mobile terminal is traveling the pedestrian route as scheduled, on the basis of the passage schedule of the pedestrian route (para. 26, e.g. the user can use it when walking to a destination. Among other reasons, uni-modal navigation systems make travelling more convenient. For example, the user inputs a destination address and the navigation system will route the use to the destination via the single mode of transport without further input from the traveler.)

Regarding claim(s) 3. Schunder discloses wherein when a result of the monitoring is negative, the mobile terminal transmits, to the route search apparatus, a reroute request that causes the route search apparatus to re-execute the search process (para. 7, e.g. This route may be updated as the route is traversed. For example, and without limitation, a routing change may be received and the navigation route for each of the multiple modes of transportation may be determined based on the routing change. The navigation route across the multiple modes of transportation may be output based on the GPS data.)

Regarding claim(s) 4. Schunder discloses an on-vehicle terminal mounted on the non-public vehicle, wherein the on-vehicle terminal has previously been notified of a passage schedule of the non-public route in which the non-public vehicle passes, and identification information of the non-public vehicle, and the on-vehicle terminal monitors whether or not the non-public vehicle is traveling the non-public route as scheduled, on the basis of the passage schedule of the non-public route (Para. 26, para. 47, e.g. Navigation route information transferred between the VCS 1 and the ND 53 to navigate a multi-modal route (e.g., vehicle and foot) may be based on the detection of a transport change event. A transport change event may be an occurrence that identifies a change in a mode of transport.)

(fig. 2, fig. 5, e.g. illustrates a block topology of a system that generates and updates route information for navigating via multiple modes of transport;). 

Regarding claim(s) 6. Schunder discloses wherein the control unit monitors whether or not the public transportation is traveling the public route as scheduled, on the basis of the passage schedule of the public route (para. 51, e.g. The user may then continue to navigate the route with the mobile phone. At each additional mode of transport (bus, train, and foot), the user may submit the user input to navigate the route by each additional mode of transport. For example, if the navigation route says to ride "Bus X" and "Bus Y" to reach the train station, a user input event may be received on the mobile phone when the traveler rides Bus X signifying that the user is riding "Bus X." The navigation route on the mobile phone may then display the additional modes of transport (e.g., Bus Y, one or more train numbers, and/or walking directions).)

Regarding claim(s) 7. Schunder discloses wherein when a result of the monitoring is negative, the control unit re-executes the search process with respect to identification information of all users corresponding to identification information of the public transportation (para. 56, e.g. Transportation information may be route information and non-route information utilized in determining the navigation route. Non-limiting examples of transportation information include, but are not limited to, timetables and schedules, price of fares, price of tolls, map data, train line information, bus line information, traffic information, GPS location data). 

Regarding claim(s) 8. Schunder discloses wherein the route search apparatus executes monitoring as to whether or not the user is traveling the public route as scheduled, and the mobile terminal or an on-vehicle terminal of the non-public vehicle executes monitoring as to whether or not the user is traveling the routes other than the public route as scheduled (para. 54-para.57, FIG. 3 illustrates a process for generating and presenting a navigation route for multiple modes of transport.)

(para. 66-para. 68, e.g. The traveler may input the traveler criteria when entering the point(s) of travel. In some embodiments, the traveler may input the traveler criteria at any time. As such, if the multi-modal route has already been generated, the route may be updated based on the traveler criteria.)

Regarding claim(s) 10. Schunder discloses wherein in a case where there is no reroute request from the on-vehicle terminal and there is no completion notification regarding the non-public route from the on-vehicle terminal even when an end-point passing time of the non-public route has passed, the control unit transmits, to the mobile terminal, a confirmation request as to whether or not the on-vehicle terminal has traveled the non-public route as scheduled (para. 68-para. 70 e.g. the route may be re-routed for each transport type (block 302) until each route is optimized based on the traveler criteria. Once complete, each transport specific route may be compared by the routing engine (block 306).). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/
Primary Examiner, Art Unit 3669